ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Skanska USA Building, Inc.                      ) ASBCA No. 62430
                                                )
Under Contract No. W912DR-13-C-0002             )

APPEARANCE FOR THE APPELLANT:                      Kevin M. Tracy, Esq.
                                                    McNamee Hosea, P.A.
                                                    Annapolis, MD

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Martin Chu, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

       In accordance with the parties’ joint stipulation dated February 8, 2022, this appeal
is dismissed with prejudice.

       Dated: February 8, 2022



                                                LAURA EYESTER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62430, Appeal of Skanska USA
Building, Inc., rendered in conformance with the Board’s Charter.

       Dated: February 8, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals